DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1 – 12 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 – 12 recites the limitation “an autonomous device" in lines 1 respectively.  The term “autonomous” is vague in that it is unclear as to what exactly is being claimed since the device of the claim requires an external electrical connection to be able to operate.
Claim 1 recites the limitation “the electrical power supply of the heating circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “an electrical power supply of a heating circuit”.  
Claim 1 further recites the limitation “the terminals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “terminals”.  
Lastly, claim 1 recites “on the one hand” in line 7 and “on the other hand” in line 8.  The limitations are vague in that it is unclear exactly what is being claimed.
Claim 2 recites the limitation “the outside of said casing” in line 5.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “an outside of said casing”.  
Claim 5 recites the limitation “a temperature outside the vehicle and/or the means for acquiring a data item representing the instantaneous speed” in lines 2 - 3. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim 6 recites the limitation “preferably, a temperature probe” in line 4.  The limitation is vague in that it is not clear whether “preferably” is positively limiting the claim or “a temperature probe” is optional. For the purpose of this examination, this claim is examined under the second interpretation. 
Claim 7 recites the limitation “the satellite positioning module and/or the temperature probe” in line 2. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim 9 recites the limitation “the power and/or the resistance properties” in line 3. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claims 2 – 12 are further rejected as being dependents on rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 4 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinsasser (WO 2014/121061 A1) as cited by Applicant.
Regarding Independent Claim 1, Kleinsasser teaches an autonomous device for controlling a heating circuit of a windshield wiper blade of a motor vehicle (Figs. 1a – 1c), comprising an electrical regulation module (control module, 70) for regulating the electrical power supply of the heating circuit (Page 12, lines 10 – 13), provided with an input (75; Fig. 1a)  for connecting to an electrical power generator (Battery) and with an output for connecting to the terminals of said heating circuit of a windshield wiper blade (Page 12, lines 1 – 4), characterized in that it comprises means  for acquiring, at an instant t, a data item representing a temperature outside the vehicle (temperature sensor, 72), on the one hand, and a data item representing the instantaneous speed of the vehicle (Page 3, lines 9 – 10), on 
Regarding Claim 2, Kleinsasser teaches the autonomous device comprising a sealed casing (container, 70; Page 12, lines 10 – 11), inside which the regulation module (70) and the means for acquiring a data item representing the instantaneous speed of the vehicle are at least arranged (the control unit, 70 receives data from the vehicle computer, 71 which is stored in control unit, 70 thus stored in container, 70; Page 3, lines 5 – 10), with said connection inputs and outputs of the regulation module (70) being arranged in order to be accessible on the outside of said casing (70; Fig. 1a).  
Regarding Claim 4, Kleinsasser teaches the autonomous device characterized in that the means for acquiring a data item representing a temperature outside the vehicle comprise a temperature probe (temperature sensor, 72; Page 12, lines 19 – 20).  
Regarding Claim 5, Kleinsasser teaches the autonomous device characterized in that the means for acquiring a data item representing a temperature outside the vehicle (72) and/or the means for acquiring a data item representing the instantaneous speed of the vehicle are integrated in the electrical regulation module (70; Page, 12, lines 19 – 20).  
Regarding Claim 6, Kleinsasser teaches the autonomous device characterized in that the electrical regulation module (70) comprises an electronic board (Page 12, line 10), on which components of an electronic regulation circuit (70), a satellite positioning module and, preferably, a temperature probe (72) are arranged (Page 12, lines 14 – 18).  
Regarding Claim 7, Kleinsasser teaches the autonomous device characterized in that the satellite positioning module and/or the temperature probe (72) form one or more switches of the electronic regulation circuit (70; Page 13, lines 8 – 15).  
Regarding Claim 8, Kleinsasser teaches the autonomous device characterized in that the electrical regulation module (70) comprises a microprocessor and a memory (Page 5, lines 28 – 29), in which memory a computer program is stored for regulating the electrical power supply of the heating circuit (resistance sensor, 74; Page 12, line 19 – Page 13, line 4) as a function of said data items representing the outside temperature and the instantaneous speed of the vehicle (Claims 2 – 5).  
Regarding Claim 9, Kleinsasser teaches the autonomous device characterized in that the electrical regulation module (70) is configured to analyze the power and/or resistance properties of the heating circuit (74) and to regulate the electrical power supply of said heating circuit accordingly (Page 12, line 28 – Page 13, line 4).  
Regarding Claim 10, Kleinsasser teaches an assembly kit comprising at least one windshield wiper blade (20) equipped with a heating circuit (74) and an autonomous control device (70; Figs.1a – 1c) according to claim 1.
Regarding Claim 11, Kleinsasser teaches an assembly kit characterized in that the autonomous control device is arranged in a sealed casing (70; Page 12, lines 10 – 11), with said connection inputs and outputs (75) of the regulation module (70) being arranged in order to be accessible on the outside of said casing (70) so that it can be connected to the heating circuit (74) and to an electrical power generator (battery; Fig. 1c).  
Regarding Claim 12, Kleinsasser teaches an assembly kit characterized in that the casing (70) comprises means for protecting and sealing said connection inputs and outputs of the regulation module (70; Page 14, lines 3 – 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser (WO 2014/121061 A1) as cited by Applicant in view of Kato et al. (U.S. Patent No. 5,796,613).
Regarding Claim 3, Kleinsasser teaches all of the elements of claim 2 as discussed above. 
Kleinsasser does not explicitly teach the autonomous device characterized in that the means for acquiring a data item representing the instantaneous speed of the vehicle comprise a satellite positioning module.  
	Kato, however, teaches the autonomous device characterized in that the means for acquiring a data item representing the instantaneous speed of the vehicle comprise a satellite positioning module (Abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kleinsasser to further include the means for acquiring a data item representing the instantaneous speed of the vehicle comprise a satellite positioning module, as taught by Kato,  to provide a device where calculation cycles is increased at short traveling distances, thereby making it possible to calculate vehicle traveling distance very accurately and to inform of the present position of the vehicle in precise fashion.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  U.S. Patent No. 7,721,382 B2 to Malone teaches a heated wiper system including at least one heated wiper assembly including wiring electrically coupled to the heaters that extends through the center support apparatus to 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723